Name: 2010/762/EU: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 25Ã February 2010 determining the seat of the European Asylum Support Office
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  international law;  social affairs
 Date Published: 2010-12-09

 9.12.2010 EN Official Journal of the European Union L 324/47 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 February 2010 determining the seat of the European Asylum Support Office (2010/762/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, MEETING WITHIN THE COUNCIL, Whereas: (1) Regulation (EU) No 439/2010 (1) of the European Parliament and of the Council establishes a European Asylum Support Office. (2) It is necessary to determine the seat of the European Asylum Support Office, HAVE ADOPTED THIS DECISION: Article 1 The European Asylum Support Office shall have its seat at Valletta Harbour. Article 2 This Decision shall enter into force on 18 June 2010. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 February 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 132, 29.5.2010, p. 11.